Citation Nr: 0406905	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for circulatory problems 
of the right leg as secondary to service-connected residuals 
of a fracture of the proximal phalanx of the right great toe.

2.  Entitlement to an increased rating for residuals of a 
fracture of the proximal phalanx of the right great toe, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO.  
In September 1999, the veteran and his wife testified at a 
hearing at the RO.


FINDINGS OF FACT

1.  By rating action in February 1995, the RO denied an 
application to reopen a claim of entitlement to service 
connection for circulatory problems of the right leg as 
secondary to service-connected residuals of a fracture of the 
proximal phalanx of the right great toe.  The veteran was 
notified of the denial by letter in March 1995, but he did 
not initiate an appeal.  A claim to reopen was filed in March 
1997.

2.  Evidence received since the February 1995 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for circulatory 
problems of the right leg as secondary to service-connected 
residuals of a fracture of the proximal phalanx of the right 
great toe.

3.  The veteran's residuals of a fracture of the proximal 
phalanx of the right great toe are primarily asymptomatic, 
resulting in no more than moderate foot impairment, with no 
evidence of moderately severe impairment or additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for circulatory 
problems of the right leg as secondary to service-connected 
residuals of a fracture of the proximal phalanx of the right 
great toe has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  An increased rating for residuals of a fracture of the 
proximal phalanx of the right great toe is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(b), 4.1, 
4.7, 4.20, 4.71a (Diagnostic Code 5284) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's service medical records show that, in October 
1953, he sustained a simple fracture of the proximal phalanx 
of the right great toe.  When examined for discharge in July 
1954, a circulatory impairment of the right foot was noted; 
however, there was no evidence of vascular insufficiency.

Based on the evidence of record, by rating action of 
September 1954, the RO granted a claim of service connection 
for residuals of a fracture of the proximal phalanx of the 
right great toe and assigned a noncompensable rating.

A VA hospital summary indicates that the veteran was 
hospitalized in September 1954 in Shreveport, Louisiana.  The 
final summary shows that physical examination did not reveal 
any problems with the right leg.  The veteran was treated for 
complaints of a painful swelling in the right side of the 
scrotum.  The final diagnosis was acute epididymitis of the 
right side, treated and cured.  

Correspondence from a private physician, dated in October 
1954, indicates that the veteran was seen for complaints of 
pain in the arch of the right foot.

A VA hospital summary indicates that the veteran was 
hospitalized in May 1959 in McKinney, Texas.  The final 
summary indicates that this was the first McKinney VA 
Hospital admission for the veteran who had a three-week 
history of pain and yellowish discoloration of the right 
lower leg above the ankle.  The veteran reported that he had 
had this pain ever since sustaining an injury in service in 
1953.  The final diagnosis was contusion to the right lower 
leg (treated and improved).

Two lay statements were received in September 1959 reflecting 
that these individuals personally knew that the veteran had 
had right foot trouble ever since discharge from service and 
that he had a noticeable limp.

VA treatment records, dated from October 1961 to March 1985, 
show that the veteran was seen for complaints of pain in the 
right foot, which radiated up part of the leg.  When examined 
by VA in August 1964, the diagnoses included paresthesia of 
the right leg and foot, etiology undetermined.  In October 
1981, the assessment was vasculitis versus status change of 
the right leg.  In November 1981, the assessment was 
questionable vasculitis - resolving.  In February 1985, 
superficial phlebitis was assessed.

A VA hospital summary indicates that the veteran was 
hospitalized in October 1993.  The discharge diagnoses were 
ectatic right coronary artery, and congestive heart failure.

When examined by VA in January 1994, the veteran reported 
that he had injured his right foot in service and that his 
lower leg and foot were casted for about three to four 
months.  He claimed that the cast cut off circulation and 
that he had residual problems in the right lower extremities 
as a result of such casting.  He also reported that he had 
recurrent phlebitis in the right leg, which started about 
three months after his discharge from service.  The 
impression included a history of recurrent thrombophlebitis 
of the right lower extremity not confirmed by examination, 
and bilateral superficial varicose veins of the lower 
extremities.  The examiner noted that a review of the claims 
file confirmed the veteran's treatment for a fracture of the 
head of the proximal phalanx of the right great toe with 
casting for two months while in service, as well as his 
complaints of poor circulation in the right leg at discharge.  
The examiner provided a detailed history of the veteran's 
post-service treatment of the right leg since discharge from 
service.  The examiner summarized that the veteran had a 
history of intermittent, superficial thrombophlebitis of the 
right lower extremity but no evidence of any deep vein 
disease.  The examiner opined that there was no evidence of 
any etiological relationship between the veteran's injury of 
the right great toe or his recurrent superficial 
thrombophlebitis in the right lower extremity to the recent 
diagnosis of heart disease.  

Based on the evidence of record, by rating action of August 
1994, the RO denied a claim of entitlement to service 
connection for circulatory problems secondary to service-
connected residuals of a fracture of the proximal phalanx of 
the right great toe on the basis that the evidence of record 
did not show any etiological relationship between the 
veteran's right great toe fracture and superficial 
thrombophlebitis.  The RO notified the veteran of that 
decision in August 1994, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 C.F.R. §§ 20.302, 20.1103 (1994).

In a written statement received in January 1995, the veteran 
indicated his desire to reopen his claim to establish service 
connection for the right leg.  Numerous VA treatment records 
were associated with the claims file in February 1995 and 
show that the veteran continued to be treated for complaints 
of right leg pain. 

By a decision in February 1995, the RO denied the veteran's 
claim of service connection for circulatory problems of the 
right leg as secondary to service-connected residuals of a 
fracture of the proximal phalanx of the right great toe on 
the basis that the evidence of record did not show any 
etiological relationship.  The RO notified the veteran of 
that decision in March 1995, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 C.F.R. §§ 20.302, 20.1103 
(1994).

The veteran's application to reopen was received by VA in 
March 1997.  By a decision in June 1998, the RO denied the 
veteran's claim.  It is from the June 1998 decision that the 
present appeal arises.  

The claim of entitlement to service connection for 
circulatory problems of the right leg as secondary to 
service-connected residuals of a fracture of the proximal 
phalanx of the right great toe may now be reopened only if 
new and material evidence has been received since the last 
final disallowance of the claim in February 1995.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for circulatory problems of the 
right leg as secondary to service-connected residuals of a 
fracture of the proximal phalanx of the right great toe, the 
Board has reviewed the evidence received subsequent to the 
February 1995 RO denial and finds that new and material 
evidence has not been received to reopen the claim.  The 
evidence received since the February 1995 RO denial of 
service connection, includes new medical evidence that was 
not of record at the time of the February 1995 denial, but 
this evidence is not "material" because it does not address 
the question of whether the veteran has circulatory problems 
of the right leg as secondary to service-connected residuals 
of a fracture of the proximal phalanx of the right great toe, 
at least not in a way different from what was previously 
shown.  

Although the veteran has provided his own opinion in numerous 
written statements that VA has received throughout the years 
and at the September 1999 RO hearing regarding the etiology 
of his right leg problems, there has been no indication in 
the record that he is competent to provide an opinion as to 
medical etiology.  Additionally, the statements as to the 
time of onset do not differ from the contentions and 
evidentiary assertions made prior to the February 1995 RO 
decision.  Consequently, the more recent assertions by the 
veteran do not tend to prove the claim in a manner different 
from what was shown previously.  This evidence is therefore 
not new and material.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim also includes additional written 
statements prepared by the veteran in which he re-asserts 
that he should be compensated.  His assertions are redundant 
since they mirror the arguments he made in support of his 
previously denied claim.  While the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that he suffers from 
circulatory problems of the right leg as secondary to 
service-connected residuals of a fracture of the proximal 
phalanx of the right great toe, are not helpful to the fact-
finding process because he is not competent to provide 
evidence that requires medical expertise, such as is required 
when commenting on the etiology of a disability.  

Additionally, the veteran's written statements, 
representative's written statements, as well as those from 
his friends and wives, as to the time of onset or etiology do 
not differ from the contentions and evidentiary assertions 
made prior to the February 1995 RO decision.  While the 
veteran and others who knew him are competent to provide 
information regarding the symptoms the veteran currently 
experiences, and experienced during service, their assertions 
that the veteran has circulatory problems due to the toe 
fracture are not helpful to the determination because they 
are not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).  
Consequently, the lay statements and more recent assertions 
by the veteran do not tend to prove the claim in a manner 
different from what was shown previously. Therefore, this 
evidence is not new and material.

Additionally, the remaining evidence, private and VA 
examination or treatment reports, correspondence from private 
physicians, and September 1999 testimony from the veteran's 
wife, which has been received since February 1995, reflects 
treatment for problems associated with the right leg.  
Specifically, when examined by VA in April 1998, it was noted 
that the veteran walked into the room with a cane in the 
right hand and a limp on the right side.  Examination of the 
right great toe revealed no abnormalities.  He had 
superficial varicose veins below the knee in the right lower 
extremity.  The examiner opined that, although the veteran 
was claiming that his circulation problems in the right lower 
extremity were secondary to casting for a fracture of the 
right great toe, the veteran did not have any medical records 
that would confirm his claim.

At his hearing at the RO in September 1999, the veteran 
testified that, immediately after discharge from service, he 
had received treatment at a VA hospital in McKinney, Texas.  
The veteran contends that the right calf or foot area was 
casted too tightly, leading to constriction, wasting, and 
atrophy and ultimately caused circulatory problems, which he 
has had ever since.  His wife testified that she is a nurse, 
and she also recalled a VA doctor informing the veteran that 
the veteran's blood clots, circulatory problems, and 
phlebitis were initially due to the treatment associated with 
the service-connected right toe.  

Thereafter, VA treatment records were associated with the 
claims file, and show that, in February 1996, there was no 
evidence of acute deep venous thrombosis by venous imaging.  
In March 1996, the impression was phlebitis of the right leg.  
In June 1997, the assessment was recurrent deep vein 
thrombosis.  In July 1997, the assessment was right lower 
extremity claudication.  In March 1999, the diagnosis was 
chronic, right leg pain.  In November 2003, the diagnoses 
included peripheral vascular disease and chronic, right leg 
pain.

Significantly, the Board finds that, despite having received 
voluminous medical records, none of the physicians of record, 
VA or private, provided an opinion that the veteran's 
circulatory problems of the right leg were the result of any 
residuals of a fracture of the proximal phalanx of the right 
great toe.  In fact, the medical evidence continued to show 
that there was no etiological relationship.  Therefore, the 
Board finds that the newly received evidence does not tend to 
support his claim in a manner not previously shown.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as those terms are defined 
by 38 C.F.R. § 3.156(a).  It may be said that the evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  If anything, the additional evidence tends to 
refute the veteran's claim as VA treatment reports do not 
reflect any nexus between current disability and the service-
connected great right toe.  They provide confirmation of no 
etiological relationship.  Such newly received evidence 
merely establishes that the veteran continued to receive 
treatment for variously diagnosed right leg problems since 
discharge from service.  Moreover, the newly received 
evidence does not contain a medical opinion, private or VA, 
tending to reflect that the veteran suffers from any 
circulatory problems of the right leg that are related to 
service-connected disability.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection that must be 
considered to fairly decide the claim.  Accordingly, the 
Board concludes that new and material evidence to reopen the 
claim has not been received.  

II.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
In addition, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that criteria which 
provide a rating on the basis of loss of range of motion 
require consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, to the extent possible, the degree of additional 
debility caused by functional losses, such as pain, weakened 
movement, excess fatigability, or incoordination, should be 
noted in terms consistent with applicable rating criteria.  
DeLuca, supra.  In cases where foot disability is rated in 
accordance with Diagnostic Code 5284, consideration of 
§§ 4.40, 4.45 per DeLuca depends on the nature of the foot 
injury, and whether it involves limitation of motion.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Historically, the RO granted the veteran's claim of service 
connection for residuals of a fracture of the proximal 
phalanx of the right great toe in September 1954.  The Board 
notes at the outset that, since the 10 percent rating for 
service-connected residuals of a fracture of the proximal 
phalanx of the right great toe has been in effect for at 
least 20 years--in fact, since March 1964--such rating is 
protected and not subject to being reduced unless there is 
evidence of fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2003).  

The veteran's service-connected residuals of a fracture of 
the proximal phalanx of the right great toe has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5284 provides a 10 
percent evaluation for moderate foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A 20 percent evaluation is 
assignable for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  Id.  A 40 
percent evaluation for foot injuries may be assigned if there 
is loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, note.  

In this regard, the Board notes that the term "moderately 
severe" as used in Diagnostic Code 5284 is not defined by 
regulation.  Nevertheless, the overall regulatory scheme 
relating to the feet and toes contemplates 20 percent ratings 
in cases where problems include such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See Diagnostic Code 5278 (no 
more than 10 percent is warranted even if the great toe is 
dorsiflexed).  A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See Diagnostic Code 5283.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent for service-connected residuals of a fracture of the 
proximal phalanx of the right great toe is not warranted 
under Diagnostic Code 5284.  As noted above, to warrant a 
20 percent rating under Diagnostic Code 5284, the medical 
evidence would have to demonstrate that the veteran has foot 
disability that is moderately severe; however, such debility 
is not shown by the evidence of record.

A VA examination of the feet was conducted in April 1998.  
Examination of the right great toe revealed that the veteran 
did not have any abnormalities.  He had full range of motion 
of the joints without any pain and no tenderness to 
palpation.  The diagnoses included old fracture of the left 
great toe, healed and asymptomatic.

When examined by VA in July 2002, examination of the feet 
showed calluses over the left first metatarsal head.  
Examination of the feet further showed them to be cold with 
mild cyanosis.  There were no signs of deformity or flat 
feet.  The veteran did not have claw feet.  Dorsiflexion of 
the toes caused no pain.  Dorsiflexion of the ankle joint 
caused no pain.  There was no limitation of movement.  There 
was no evidence of hammertoes or Morton's tarsalgia.  X-ray 
of the right foot revealed slight hallux valgus with 
prominence of the head of the first metatarsal.  No fractures 
or acute bony abnormalities were identified.  Slight 
degenerative changes at the first metatarsal phalangeal joint 
were noted.  The impression was that the bony structures 
might be slightly demineralized.  

In deciding that an increased rating is not warranted, the 
Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Even so, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.)  
Nevertheless, the medical evidence has not shown that the 
veteran has any residuals of a fracture of the proximal 
phalanx of the right great toe that has resulted in such 
disabling pain as to be productive of functional impairment 
which warrants consideration of assignment of a rating in 
excess of 10 percent under the criteria of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, 8 Vet. App. at 206-207.  As noted above, 
the term "moderately severe" is not defined by regulation, 
but when compared with other comparable ratings for the feet, 
this term must be understood to require greater difficulties 
than those currently experienced by the veteran.  As 
suggested by the reference to other Diagnostic Codes, the 
veteran's difficulties are not tantamount to more than 
moderate impairment, even when pain is considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); DeLuca, 8 Vet. App. at 206-207.  
Significantly, the veteran had pain-free motion on VA 
examination and service-connected disability was essentially 
asymptomatic.  Even with hallux valgus that has required 
resection of the metatarsal heads or hallux valgus that is so 
severe that it equates to amputation, the highest rating 
assignable would be 10 percent under 38 C.F.R. § 4.71a 
(Diagnostic Code 5280) (2003).  As already noted, the 
veteran's disability is not comparable to such problems.  

Accordingly, the Board determines that the veteran's 
disability is more than adequately compensated by the current 
10 percent rating, and does not cause moderately severe 
disability such as to warrant a rating of 20 percent under 
Diagnostic Code 5284.  There is also no evidence of 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones to warrant a 20 percent rating under 
Diagnostic Code 5283.  Therefore, the Board concludes that a 
rating in excess of 10 percent for residuals of a fracture of 
the proximal phalanx of the right great toe is not warranted.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board notes that, although the veteran has expressed his 
belief that his service-connected residuals of a fracture of 
the proximal phalanx of the right great toe warrant an 
increased rating, suggesting a claim for an extraschedular 
evaluation, there is no indication that problems he has 
experienced present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that his 
right great toe disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim to 
reopen and of the elements necessary to be granted the 
benefit sought.  The RO notified the veteran in a September 
1999 supplemental statement of the case (SSOC) of the denial 
of his claim to reopen and the bases for the decision.  The 
SSOC addressed the procedural aspects of the case, and 
discussed the application of the evidence to the veteran's 
claim.  Furthermore, the RO initially wrote to the veteran in 
January 2001 and informed him of VA's duty with respect to 
the development of his claim to reopen.  Additionally, the RO 
wrote to the veteran in August 2002 and September 2002 
regarding his claim.  The need for specific evidence from the 
veteran was discussed and the veteran was informed that he 
could request assistance in obtaining any outstanding 
evidence.  

The RO has also informed the veteran of the bases on which it 
decided the claim for an increased rating and of the elements 
necessary to be granted the benefit sought.  The RO initially 
notified the veteran by rating action of June 1998 of the 
denial of his increased rating claim and the bases for the 
decision.  Furthermore, the RO wrote to the veteran in May 
2002 and September 2002, providing him with information with 
respect to his increased rating claim.  The need for specific 
evidence from the veteran was discussed and the veteran was 
informed that he could request assistance in obtaining any 
outstanding evidence.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claim, as well as that needed for an increased 
rating.  He also has been provided assistance in obtaining 
the evidence as required by law.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

With respect to applicability of the new law to the veteran's 
claim to reopen, it should be pointed out that the question 
of whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 83 F.3d 
at 1383-84; Butler, 9 Vet. App. at 167.  The VCAA recognizes 
this.  38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, a remand to 
have the RO address the duty to assist in the context of this 
specific application to reopen is not necessary.  

Additionally, the Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled with 
respect to the increased rating claim.  This section of the 
new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his increased rating claim and there is no outstanding 
evidence to be obtained, either by VA or the veteran.  To the 
extent possible, VA has obtained all pertinent records from 
sources identified by the veteran with regards to his 
increased rating claim.

Additionally, VA offered the veteran an opportunity to 
testify at a hearing at the RO in September 1999 in order to 
provide testimony in support of his claim for an increased 
rating.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in April 1998 as well as in July 2002, and a 
VA examiner has provided an opinion regarding the severity of 
the veteran's service-connected residuals of a fracture of 
the proximal phalanx of the right great toe.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim for an increased 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions that 
he should be awarded an increased rating, other than that 
already requested of him.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

The application to reopen a claim of service connection for 
circulatory problems of the right leg as secondary to 
service-connected residuals of a fracture of the proximal 
phalanx of the right great toe is denied.

An increased rating for residuals of a fracture of the 
proximal phalanx of the right great toe is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



